DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Election/Restrictions
Applicant's election with traverse of the invention of Species II (Figs. 4A-5B, Claims 1-2, 4, 11-13) drawn to an embodiment (see Specification 12/23/2019, Detailed Description, paragraph [0026]) of the proposed reconstruction prosthesis, which includes a plurality of prosthesis units, each comprising a main part, an abutment insertion opening, a cushion structure (with inward protrusions and guide slants), abutment engagement portions, and an abutment mounting hole, in the reply filed 11/03/2021, is acknowledged.
Applicant's traversal is on the grounds that search and examination of the entire application can be made without serious burden to the Examiner, in particular, because “the search of groups jointly would not impose a serious burden” (refer to Applicant’s Response to Restriction Requirement filed 11/03/2021). Applicant's traversal has been carefully considered, but fails to establish error in the propriety of the present requirement for restriction and election.
Though Applicant asserts that examination of all pending claims would not pose an undue burden on the Examiner, such is not an accurate assertion in light of the disparate nature of the presently claimed subject matter as noted in the Requirement for Restriction of 09/10/2021.
Consideration of the plurality of inventions that Applicant has claimed would significantly compromise and preclude a quality examination on the merits. Furthermore, execution of a search encompassing the entirety of Applicant's claimed subject matter (e.g. auxiliary cushion portions, various orientations/structures of said auxiliary cushion portions, claimed invention without auxiliary cushion 
Moreover, it is further noted that a comprehensive search for the presently claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified. Therefore, it is obvious that a comprehensive search of the copious amounts of patent and non-patent literature for each of the patentably distinct inventions and their permutations presently claimed would necessarily place an undue burden on the Examiner.
Therefore, for the reasons above and those made of record in the Requirement for Restriction of 09/10/2021, the restriction requirement is deemed proper and is made FINAL.
Claims 3, 5-10 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being to non-elected inventions, there being no allowable generic or linking claim.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation of "the main plate further has 25at least one reconstruction plate mounting hole configured to be fixed with a 17reconstruction plate which is configured to fix the plurality of prosthesis units together" in lines 24-26, but does not identify “the main plate” in the corresponding independent Claim 1, or in other claims. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the recited “main plate” in Claim 12 is a typographical error, or if the Applicant 1. For examination purposes, the “main plate” recited in Claim 12 is interpreted as the “main part” recited in Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2008/0228278 A1, hereby referred to as Lee) in view of Salazar et al. (U.S. Patent 5,213,500, hereby referred to as Salazar).
Re Claim 1, Lee teaches a reconstruction prosthesis (page 1, paragraph [0002]), comprising:
a plurality of prosthesis units connected in series (the examiner notes that “plurality of prosthesis units connected” are represented as “a plurality of prosthetic modules which may be chosen to join to one another,” page 1, paragraph [0002]), each of the plurality of prosthesis units comprising: 
a main part  (referred to as “module” i.e. the main bodies of the prosthesis connected to another prosthesis, page 1, paragraph [0020]), having an abutment insertion opening (referred to as a “port,” i.e. a screw-threaded hole on the prosthesis, page 1, paragraph [0024] and indicated in Reproduced Fig. 1).
However, Lee is silent of an accommodation space; and a cushion structure, located in the accommodation space and movably located at the abutment insertion opening and defining an abutment mounting hole connected to the abutment insertion opening, wherein the cushion structure is deformable with respect to the main part. Nevertheless, Lee discloses that the claimed invention may be adopted modularly, modified, reconfigured, or alternatively adapted according to the required 
    PNG
    media_image1.png
    900
    1465
    media_image1.png
    Greyscale
principles of the presented invention (Refer to page 4, paragraph [0045]).
Reproduced Fig. 1 (Lee, 2008)

Salazar teaches a connection between an abutment and an implant in the analogous art of dental reconstruction prosthetics, wherein a reconstruction prosthesis (i.e. represented as a dental implant system, Abstract) [is] comprising:
having an abutment insertion opening (indicated in Reproduced Figs. 2 below) and an accommodation space ( represented as the middle body section 15, indicated in Reproduced Figs. 2); and
a cushion structure (the examiner notes that Salazar teaches cushion structures as elastic resilient members 21, Col. 3, line 65) located in the accommodation space (represented as the middle body section 15, Col. 3, lines 41-42. The examiner notes that Salazar teaches the middle body section (i.e. accommodation space) to resist torque and improve the anchorage capability of a fixture Col. 3, lines 41-44. Refer to accommodation space indicated in Reproduced Figs. 2) and movably located at the abutment insertion opening and defining an abutment mounting hole connected to the abutment insertion opening, wherein the cushion structure is deformable with respect to the main part (the examiner notes further reiterates that Salazar teaches the cushion structures as elastic resilient members, 21, Col. 3 line 65. It is well known in the art that “elastic” is characteristic of flexible, deformable material. The deformable characteristic of the cushion structures are further discussed by Salazar, as the components are involved in the attenuating tensile, compressive forces, Col. 2, lines 51-54). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lee to include an accommodation space underneath the abutment insertion opening in order to provide better fitting and anchorage capability for fixtures (i.e. abutments), as well as cushion structures in order to better fasten the inserted abutments and to dampen compressive, tensile forces during mastication or other forms of impact to the reconstruction prostheses. 
Re Claim 2, the claimed invention of Lee and Salazar is disclosed in the rejection of Claim 1, wherein the cushion structure comprising a plurality of abutment engagement portions (the examiner notes that the abutment engagement portions make up the cushion structure.  Moreover, Salazar further teaches that each of the elastic resilient members (i.e. cushion structures) have a protruding element (i.e. protrusion) at their inner surface, Col. 3, lines 65-68 and Col. 4, line 1. Refer to Reproduced Figs. 2.  In addition, Salazar teaches that the abutment protrusions 22 of the resilient members (i.e. cushion plurality of abutment engagement portions are separated from each other (refer to separate engagement portions on Reproduced Figs. 2) and together define the abutment 15mounting hole (refer to abutment mounting hole indicated within the boxed outline Reproduced Figs. 2). 

    PNG
    media_image2.png
    777
    1242
    media_image2.png
    Greyscale
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lee and Salazar to modify the cushion structures to include a plurality of abutment engagement portions to provide interlocking resiliency and better dampen the longitudinal forces experienced by the reconstruction prostheses. 

Reproduced Figs. 2 (Salazar, 1993)

Re Claim 4, the claimed invention of Lee and Salazar is disclosed in the rejection of Claim 2.  Salazar further teaches a reconstruction prosthesis (i.e. represented as a dental implant system, Abstract), wherein each of the plurality of abutment engagement portions has an inwardly protrusion located in the abutment mounting hole (the examiner notes that the abutment engagement portions are taught as protruding elements 22 (Col.3, line 67), at the inter surface of each of the elastic resilient members 21 (i.e. cushion structures), which is analogous to the cushion structures which comprise of abutment engagement protrusions as claimed by the Applicant), and the inwardly protrusion has a guide slant located at a side of the inwardly protrusion facing the abutment insertion opening (refer to guide slants indicated in Reproduced Figs. 2. The examiner notes that the guide slants, above the protrusions are ramps and can be construed as a guide ramp, to guide the abutment insertion from the abutment insertion opening.).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lee and Salazar of Claim 2 such that each of the abutment engagement portions include the inwardly protrusions with guide slants in order to improve abutment insertion and fitting in the reconstruction prostheses. 
Re Claim 11, the claimed invention of Lee and Salazar is disclosed in the rejection of Claim 1. Lee further teaches each of the plurality of prosthesis units [that] further comprises a first engagement portion and a second engagement 20portion (refer to first and engagement portions indicated on Reproduced Fig. 1), the first engagement portion and the second engagement portion are a convex structure and a mating concave structure, wherein the first engagement portion of one of the plurality of prosthesis units is detachably engaged with the second engagement portion of another one of the plurality of prosthesis units (the examiner notes that the concave second engagement portions and the 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lee and Salazar of Claim 4 to provide first and second engagement portions within a convex and concave mating structure and detachable engagement in order to allow prosthesis units to be interchanged and connected as needed. 

Claims 12 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2008/0228278 A1, hereby referred to as Lee) in view of Salazar et al. (U.S. Patent 5,213,500, hereby referred to as Salazar), in further view of Spiegel (U.S. Patent 5,975,904). 
Re Claim 12, the claimed invention of Lee and Salazar is disclosed in the rejection of Claim 1. However, Lee and Salazar are silent of the reconstruction prosthesis, wherein the main plate (interpreted as the claimed “main part.” Refer to the aforementioned 112(b) rejection of Claim 12) further has at least one reconstruction plate mounting hole configured to be fixed with a 17reconstruction plate which is configured to fix the plurality of prosthesis units together.
Spiegel teaches an invention for bone reconstruction that is analogous art to reconstruction prosthesis, wherein at least one reconstruction plate mounting hole (indicated in Reproduced Fig. 3) [is] configured to be fixed with a 17reconstruction plate (35) (Col. 3, lines 62-63) which is configured to fix the plurality of prosthesis units (10) (represented as a plurality segments, shown in Reproduced Fig. 3) together.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify the invention of Lee and Salazar of Claim 1 with the teachings of Spiegel in order to include at least one reconstruction plate, with a corresponding reconstruction plate mounting hole, to act as additional reinforcement to not only provide structural dental support for 

    PNG
    media_image3.png
    600
    924
    media_image3.png
    Greyscale


Reproduced Fig. 3 (Spiegel, 1999)

Re Claim 13, the claimed invention of Lee and Salazar is disclosed in the rejection of Claim 1. However, Lee and Salazar are silent of the reconstruction prosthesis, wherein the main part further has at least one screw hole configured to be fixed with a connecting component which is configured to fix two of the plurality of prosthesis units to each other.
Spiegel teaches an invention for bone reconstruction that is analogous art to reconstruction prosthesis, wherein the main part further has at least one screw hole (1)(refer to the screw hole indicated in Reproduced Figs. 4 below) configured to be fixed with a connecting component (indicated in Reproduced Figs. 4 below) which is configured to fix two of the plurality of prosthesis units to each other (represented as Segments 1 and 2 in Reproduced Figs. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify the invention of Lee and Salazar of Claim 1 with the teachings of Spiegel to include at least one screw hole in the main part of each reconstruction prosthesis unit to 
    PNG
    media_image4.png
    1263
    1050
    media_image4.png
    Greyscale
position. 
Reproduced Figs. 4 (Spiegel, 1999)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Madison E Bondoc/Examiner, Art Unit 3772